Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 9-12, 19-20 and 22-28 were previously cancelled, no claims have been newly cancelled, claim 1 has been amended, the disclosure has been amended as requested, and no new claims have been added as per the amendment filed March 17, 2020.  `Two additional or supplemental Information Disclosure Statements (2 IDSs) filed July 14, 2020 and November 27, 2020 have been received, annotated, and made of record.  
Claims 1-8, 13-18 and 21 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
At page 25 in paragraph [0054], line 9, the US patent application SN 14/627,396 has been issued as US 9,765,106.  Updating the disclosure to reflect the changed status is respectfully requested.  
Applicant’s arguments filed September 28, 2020 have been fully considered but they are not persuasive.  
Examiner notes with appreciation that the errors at pages 24 and 26 and one at page 25 have been corrected.  However, the above noted error remains to be corrected.  
Appropriate correction is required 
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  

Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 1-4, 7, 13, 17-18 and 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U. S. Patent No. 9,765,106 (cited as PTO-892 ref. J).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment of N. gonorrhoeae with CMP-sugar conjugate active ingredients are directed to substantially overlapping subject matter.  
Applicant’s arguments filed September 28, 2020 have been fully considered but they are not persuasive.  
Applicant has alleged at page 14 of the instant response that there is no overlap between the now above-listed claims and the claims cited in the noted prior art patent.  In view of claims now excluded from this amended rejection (instant R7 variations in claims 5-6, 8 and 14-16 are not found in any of the above-cited reference’s claims) examiner respectfully disagrees, but in view of applicant’s extremely brief comments, no further arguments in response is warranted.  
Claims 5-6, 8 and 14-16 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


LECrane:lec
03/09/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                  ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600